Citation Nr: 0948456	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to residuals of a head 
trauma.

3.  Entitlement to service connection for a neurological 
disorder, to include as secondary to residuals of a head 
trauma.

4.  Entitlement to an effective date earlier than January 22, 
2003, for the grant of service connection for cluster 
headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant, F.T., and J.S.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Veteran attended a hearing before the undersigned in 
September 2009.

The issues of service connection for residuals of a head 
trauma, for a cervical disorder, and for a neurological 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  An original claim for service connection for headaches 
was received by VA in March 1975, but the Veteran failed to 
appear for a VA examination and was notified that the claim 
was denied in June 1975; the Veteran did not appeal and that 
decision became final.

2.  A May 1985 Veteran's Application for Compensation or 
Pension, an August 2002 claim for non-service connected 
pension, and the medical records associated with the claims 
file prior to January 22, 2003, did not indicate that the 
Veteran was seeking service connection for headaches and 
cannot be construed as a claim for service connection for 
headaches.


CONCLUSION OF LAW

The criteria for an effective date prior to January 22, 2003, 
for service connection for cluster headaches have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.157, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The Appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet.App. 128 (2008).  That burden has not been met in this 
case.

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained and the Veteran has submitted VA and private 
treatment records.  As the law, and not the facts, are 
dispositive on this issue, obtaining additional evidence 
would not assist the Board in making a determination on this 
claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was afforded a VA medical examination and service 
connection for headaches was eventually granted.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Effective Date

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service, or the date entitlement arose if a claim is 
received within one year after separation from service.  
Otherwise the effective date is the date of receipt of claim 
or date entitlement arose, whichever is later.  In cases in 
which new and material evidence is received after a final 
disallowance of a claim, the effective date will be the date 
of receipt of the claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(2). 
 
A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an "application" is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include a 
"formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or 
action, indicating an intent to apply for VA benefits from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2009).

The Veteran was discharged from the service in January 1968.  
An original claim for service connection for headaches was 
received by VA in March 1975, but the Veteran failed to 
appear for VA examinations and was notified that the claim 
was denied in June 1975.  The Veteran did not appeal and that 
decision became final.  The Veteran did not correspond with 
VA again until May 1985, when he submitted a Veteran's 
Application for Compensation or Pension.  This application 
did not indicate what disorders the Veteran was seeking 
service connection for, and service connection for residuals 
of a shrapnel wound was granted.  The Veteran's next 
correspondence to VA was an August 2002 letter which stated 
that he wanted to reopen a claim for non-service connected 
pension.  Included with this letter was a June 2002 opinion 
from a VA provider which noted that the Veteran had, among 
other things, headaches.  A September 2002 rating decision 
granted non-service connected pension.  In October 2002, the 
Veteran wrote to VA requesting service connection for a 
nervous disorder.  His next contact with VA was a date-
stamped January 29, 2003, statement requesting service 
connection for headaches.  Service connection was eventually 
granted in a March 2005 rating decision, and an effective 
date of January 22, 2003, was assigned.  The Board notes that 
this effective date is actually seven days prior to the date 
stamp on the claim.

Evidence associated with the claims folder includes service 
treatment records, private treatment records, VA treatment 
records, and VA examination reports.  These were reviewed to 
determine whether a claim, formal or informal, existed before 
January 22, 2003.  The Veteran has contended that VA medical 
records showing complaints about his headaches should have 
been construed as a claim for benefits or as new and material 
evidence sufficient to reopen his claim for service 
connection for headaches.  However, the Board notes that 
"the mere presence of the medical evidence [in the record] 
does not establish an intent on the part of the Veteran to 
seek service connection for a condition."  Brannon v. 
West,12 Vet. App. 32, 35 (1998).  The Court has emphasized 
this point:  "The effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection . . . but on the 
date that the application upon which service connection was 
actually awarded was filed with VA."  These records contain 
no indication whatsoever that the Veteran intended to seek 
compensation for his headaches.  In fact, a July 2002 VA 
provider actually asked the Veteran which, if any, benefits 
he intended to apply for and he stated that he did not know.

Furthermore, the Veteran has contended that his May 1985 
claim for benefits should have been construed to be a claim 
for service connection for headaches.  This contention is 
simply not supported by the record.  The Veteran does not 
mention headaches in this application.  Again, the medical 
records associated with the claims file do not indicate that 
the Veteran expressed a desire to claim benefits for 
headaches.  Following the June 1975 denial of benefits for 
headaches, the only time the Veteran mentioned a claim for 
headaches was in the letter date-stamped as received at the 
RO on January 29, 2003.  The claims file does not include any 
communication of record dated between June 1975 and January 
2003 that may reasonably be construed as an informal claim 
for this benefit.  38 C.F.R. § 3.155(a).

Accordingly, the earliest date that may be assigned for 
headaches is the date currently assigned, January 22, 2003, a 
date that is actually one week prior to the date the VA 
received his claim, January 29, 2003.  38 U.S.C.A. §§ 
5101(a), 5107 (West 2002); 38 C.F.R. §§ 3.151(a), 3.400(b)(2) 
(2009).  The pertinent legal authority governing effective 
dates is clear and specific, and the Board is bound by it.  
As the law, and not the facts, is dispositive of the issue, 
the Veteran has failed to state a claim upon which relief may 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis, supra; see also 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009). 


ORDER

The claim for an effective date prior to January 22, 2003, 
for the grant of service connection for cluster headaches, is 
denied.


REMAND

The Veteran has not been afforded a VA examination for any of 
the service connection claims, despite the fact that he is 
service-connected for cluster headaches.  In the case of a 
disability compensation claim, VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  Such an examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  Remand for a VA examination to determine the 
nature and etiology of the Veteran's residuals of a head 
trauma, cervical disorder, and neurological disorder is 
necessary.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, for failing to 
so report.  38 C.F.R. § 3.655 (2009). 

Based on the Veteran's hearing and a review of the file, it 
appears there are a number of outstanding medical records 
that must be obtained.  Regulations provide that efforts must 
be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim.  38 C.F.R. § 
3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  As for federal 
records, 38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."

At the hearing, the Veteran stated that he was treated at Los 
Angeles County General Hospital in 1968 or 1969 and at the 
Albuquerque, New Mexico, VA Medical Center (VAMC) starting in 
about 1974.  In addition, the claims file contains various 
incomplete parts of the Veteran's records from VAMC, but it 
is not clear if these are his complete records.  The records 
from these facilities should be obtained.

In November 2009, the Veteran submitted evidence which 
included a Social Security Administration (SSA) decision on a 
claim for disability benefits.  The claims file does not 
currently contain any SSA records, and these should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from Los Angeles County General 
Hospital from 1968 and 1969.  Evidence 
of attempts to obtain these records 
should be associated with the claims 
file.  Do not associate duplicate 
records with the claims file.

2.  Obtain the Veteran's current and 
complete VA treatment records from 
Albuquerque, New Mexico, and Miami, 
Florida.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  Obtain the Veteran's SSA disability 
benefits claim records.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the following: any 
residuals of a head trauma, a cervical 
spine disorder, and a neurological 
disorder.  The entire claims file must 
be made available to the VA examiner.  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.  The 
examiner should conduct a complete 
history and physical and assign all 
relevant diagnoses.

The examiner should answer the 
following question for each claimed 
disorder individually (residuals of a 
head trauma, a cervical spine disorder, 
and a neurological disorder):  Did the 
disorder at least as likely as not have 
its onset in service, is it related to 
service, or was it aggravated by 
service or a service-connected 
disability, such as cluster headaches?  
If the examiner finds that residuals of 
a head trauma are related to service 
(rather than a 1999 motor vehicle 
accident), the examiner should state 
whether a cervical spine disorder or a 
neurological disorder are related to 
residuals of a head trauma.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

5.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


